Citation Nr: 1020431	
Decision Date: 06/03/10    Archive Date: 06/10/10

DOCKET NO.  08-27 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

Entitlement to service connection for the cause of the 
Veteran's death.  
  

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army 
from December 1953 to May 1980.  Service in the Republic of 
Vietnam is indicated by the evidence of record.  The 
appellant is the surviving spouse of the Veteran. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas.

Clarification of issue on appeal

In May 1995, the appellant filed a claim of entitlement to 
service connection for the cause of the Veteran's death.  The 
claim was denied by the RO in a June 1995 rating decision.  
The appellant filed a notice of disagreement (NOD) in June 
1995.  The appellant's claim was subsequently denied in an 
August 1995 statement of the case (SOC).  The appellant's 
appeal was perfected by the timely filing of a statement in 
lieu of a substantive appeal (VA Form 9) in May 1996.  
Although a deferred rating decision was issued in May 1996, 
the appellant's claim was not certified for appellate review 
until January 2009.    

Pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of 
disagreement initiates appellate review in the VA 
administrative adjudication process, and the request for 
appellate review is completed by the claimant's filing of a 
substantive appeal after a statement of the case is issued by 
VA.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996).  As 
such, because the appellant's claim was not certified for 
appellate review until January 2009, her claim of entitlement 
to service connection for the cause of the Veteran's death 
has remained on appeal in the VA administrative adjudication 
process since she filed her NOD in June 1995.  Accordingly, 
the Board is recharacterizing the issue on appeal as 
entitlement to service connection for the cause of the 
Veteran's death.  Moreover, as the appellant's claim is 
granted herein, the Board finds that she has not been 
prejudiced thereby with respect to the failure of VA to 
develop her claim until many years after the filing of her 
timely substantive appeal.    

Additionally, the Board notes that evidence has been 
associated with the Veteran's claims folder accompanied with 
a waiver of consideration by the Agency of Original 
Jurisdiction.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 1995; his death certificate 
lists the cause of death as pancreatic cancer.

2.  The Veteran served in the Republic of Vietnam; 
accordingly, exposure to herbicides is presumed.  

3.  At the time of the Veteran's death, he was service-
connected for status post myocardial infarction and status 
post lumbar laminectomy. 

4.  The competent medical evidence of record serves to link 
the Veteran's diagnosed diabetes mellitus, type II, to his 
presumed herbicide exposure.  

5.  The competent medical evidence of record is in equipoise 
as to whether the Veteran's fatal pancreatic cancer is 
related to his service-connected diabetes mellitus.



CONCLUSION OF LAW

Resolving all doubt in the appellant's favor, service 
connection for the cause of the Veteran's death is warranted.  
38 U.S.C.A.   § 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 
3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death.  

The Board will first discuss certain preliminary matters.  
The issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).

A VCAA notice letter was sent to the appellant regarding her 
claim for entitlement to service connection for the cause of 
the Veteran's death in July 2007.  Although this letter does 
not appear to be adequate, the Board need not discuss in 
detail the sufficiency of the VCAA notice letters in light of 
the fact that the Board is granting the claim.  Any potential 
error on the part of VA in complying with the provisions of 
the VCAA has essentially been rendered moot by the Board's 
grant of the benefit sought on appeal.

The Board further notes that the appellant did not receive 
proper notice as to degree of disability and effective date 
in the above-referenced July 2007 VCAA letter, as required by 
the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).   

As discussed below, the Board is granting the appellant's 
service connection claim.  It is not the Board's 
responsibility to assign a disability rating or an effective 
date in the first instance.  The RO will be responsible for 
addressing any notice defect with respect to the assignment 
of an initial disability rating and/or effective date when 
effectuating the award, and the Board is confident that the 
appellant will be afforded appropriate notice under Dingess.

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including cancer, when 
manifested to a compensable degree within the initial post-
service year. See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309(a) (2009).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

The law and applicable regulatory provisions pertaining to 
Agent Orange exposure, expanded to include all herbicides 
used in Vietnam, provide that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service. 38 
C.F.R.                 § 3.307(a)(6)(iii) (2009).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain listed diseases 
shall be service connected.  Those diseases include type II 
diabetes mellitus.  See 38 U.S.C.A. § 1116 (West 2002), 38 
C.F.R. § 3.309(e) (2009).

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.  Such diseases deemed presumptively 
associated with herbicide exposure under VA law include type 
II diabetes mellitus.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 
3.309(e) (2009).

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, a veteran-claimant is not 
precluded from establishing service connection for diseases 
not subject to presumptive service connection with proof of 
actual direct causation.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).
In order to establish service connection for the cause of a 
veteran's death, the medical evidence must show that 
disability which was incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  
See 38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2009).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 38 
C.F.R. § 3.312(a) (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  
See 38 C.F.R. § 3.312(b) (2009).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  See 38 C.F.R. § 3.312(c)(1) (2009); see 
also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

Analysis

In order for service connection for the cause of a veteran's 
death to be granted, three elements must be present: (1) 
evidence of death; (2) evidence of in-service incurrence of 
disease or injury and/or service-connected disability; and 
(3) medical nexus evidence linking (1) and (2).  Cf. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

In this case, element (1) has obviously been met.  With 
respect to element (2), it is undisputed that the Veteran 
served in Vietnam during his period of active military 
service.  Accordingly, exposure to Agent Orange is presumed 
[Service connection was also in effect for status post 
myocardial infarction and status post lumbar laminectomy, but 
the appellant does not contend, and the record on appeal does 
not demonstrate, that these disabilities had anything to do 
with the Veteran's death].

Additionally, the medical evidence of record indicates that 
the Veteran was diagnosed with diabetes mellitus.  See, e.g., 
a private treatment letter from J.R., M.D. dated in January 
1995.  Further, D.L., M.D., who treated the Veteran for 
diabetes, reported that "[t]here is no question that [the 
Veteran] had repeated and heavy exposure to Agent Orange.  
There is no question that dioxin (the active poison in Agent 
Orange) is a direct [c]ause of diabetes mellitus in humans ... 
There is no question that diabetes was a cause of [the 
Veteran's] death."

The Board finds that in resolving the benefit of the doubt in 
the appellant's favor, the competent medical evidence of 
record, to include the opinion of Dr. D.L., demonstrates that 
the Veteran's diabetes mellitus was a result of his in-
service herbicide exposure.  Notably, there is no medical 
opinion of record which refutes that of Dr. D.L.  Further, as 
discussed above, type II diabetes mellitus is presumed to be 
service-connected when a veteran has had presumed Agent 
Orange exposure.  See 38 C.F.R. § 3.309(e) (2009).  Element 
(2), evidence of in-service incurrence of disease or injury 
and/or service-connected disability, has accordingly been 
satisfied.

Turning to element (3), medical nexus, the record contains 
conflicting medical opinions which address the issue of 
medical nexus.

The Board has the authority to "discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  However, the Court has held that the Board may 
not reject medical opinions based on its own medical 
judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In a December 2009 private opinion, A.M.G., M.D., reported 
that "it is at least as likely as not that the [V]eteran's 
type II diabetes placed him at increased risk of developing 
pancreatic cancer and by so doing would have contributed to 
his demise."  Her rationale was based on a review of the 
Veteran's claims folder and pertinent medical records.  
Additionally, she cited a January 2005 medical research study 
which indicated that diabetes can increase the chances of 
developing pancreatic cancer, as aberrations in glucose 
metabolism can lead to abnormal cellular growth and 
regulation.  See article titled "Therapy Insight: Influence 
of Type II Diabetes on the Development, Treatment and 
Outcomes of Cancer" dated in January 2005.  Although Dr. 
A.M.G. noted that type II diabetes can occur as a 
consequence, rather than a cause, of pancreatic cancer, she 
cited prospective cohort studies, which measured insulin 
response to a glucose load and insulin resistance prior to 
developing cancer.  These studies showed that adults with 
impaired glucose tolerance had a greater risk of cancer 
mortality compared with those who had a normal response to a 
glucose test.  Moreover, previous epidemiologic cohort 
studies found a consistent association between type II 
diabetes and subsequent risk of pancreatic cancer.  

The opinion of Dr. A.M.G. appears to have been based upon a 
thorough review of the record and thoughtful analysis of the 
Veteran's entire history and medical condition.  See Bloom v. 
West, 12 Vet. App. 185, 187 (1999) [the probative value of a 
physician's statement is dependent, in part, upon the extent 
to which it reflects "clinical data or other rationale to 
support his opinion"].

The Board adds that Dr. D.L. concluded that, based on the 
Veteran's Agent Orange exposure and subsequent development of 
diabetes mellitus and pancreatic cancer, "I feel there is a 
strong possibility of causality" and "[t]he contribution of 
pancreatic cancer to [the Veteran's] death although real is 
more problematic."  Further, K.H.H., M.D., reported in a 
January 2007 private opinion that "Agent Orange could have 
caused [the Veteran's] cancer."  Moreover, F.F., M.D., 
reported in an April 2008 private opinion that "A review of 
[the Veteran's] medical records reveals that he had 
uncontrolled diabetes for several years prior to being 
diagnosed with the cancer.  Pancreatic cancer occurs with 
increased frequency among persons with long-standing 
diabetes."  However, Dr. F.F. did not specifically link the 
Veteran's diabetes to his pancreatic cancer.

The Board also notes that the Veteran's August 2008 amended 
death certificate lists diabetes mellitus as a significant 
condition contributing to death but not resulting in the 
underlying cause.  However, no explanation is contained in 
the death certificate as to why or how diabetes mellitus 
could have contributed to the Veteran's death.

The Court has held on several occasions that medical evidence 
that is speculative, general or inconclusive in nature cannot 
support a claim.  See generally Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996); 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  The Board 
has considered the revised death certificate as well as 
opinions of Drs. D.L., F.F., and K.H.H.  However, it places 
far greater weight of probative value on the opinion of Dr. 
A.M.G., as she stated that it was at least as likely as not 
that the Veteran's diabetes mellitus contributed to his fatal 
pancreatic cancer and provided a rationale for her opinion 
after a review of pertinent medical research and the 
Veteran's medical history.  

In contrast to the above opinions and amended death 
certificate, the August 2007 VA examiner reported that "[the 
Veteran's] pancreatic cancer is not related to Agent Orange" 
and "[the Veteran's] pancreatic cancer is less likely as not 
less likely than 50/50 caused by or a result of his diabetes 
mellitus."  His rationale was based on a review of the 
Veteran's claims folder and the Veteran's pertinent medical 
records.  Further, the VA examiner cited medical research 
studies from the New England Journal of Medicine as well as 
an article titled "Risk Factors for and Molecular 
Pathogenesis of Pancreatic Cancer" dated in April 2007 which 
discuss patients diagnosed with diabetes and pancreatic 
cancer.  Similar to the studies cited by Dr. A.M.G., these 
studies indicated that pancreatic cancer can be caused by 
diabetes; however, other data suggested that diabetes may be 
a consequence, rather than a cause, of pancreatic cancer.  As 
such, the VA examiner found the research studies 
inconclusive, and after review of the Veteran's medical 
history, concluded that it was less likely as not that the 
fatal pancreatic cancer was caused by the diabetes mellitus.  
With respect to his rationale for finding the absence of a 
nexus between the Veteran's pancreatic cancer and his Agent 
Orange exposure, the VA examiner reported that a review of 
the research studies revealed that "a great deal of 
pancreatic cancer is from genetic mutations and heredity 
factors and some risk factors.  Environmental risk factors 
are listed.  Agent Orange is not mentioned as an 
environmental risk factor." 

The opinion of the August 2007 VA examiner appears to have 
been based upon a thorough review of the record and 
thoughtful analysis of the Veteran's entire history and 
medical condition.  See Bloom, supra.

Given both positive and negative nexus opinions of seemingly 
equal probative value, the Board finds that the evidence of 
record is in equipoise as to the matter of whether the 
Veteran's fatal pancreatic cancer was caused by his diabetes 
mellitus.  The benefit of the doubt rule is therefore for 
application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2009).  As such, element (3), and thereby all three 
elements, has been satisfied.   

In conclusion, for reasons and bases expressed above, the 
benefit sought on appeal, entitlement to service connection 
for the cause of the Veteran's death, is granted.




ORDER

Entitlement to service connection for the cause of the 
Veteran's death is granted. 




____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


